Code of Ethics For internal use only James Hudson, Head of Assurance  Asset Management Compliance Contact: +44 (0) 20 7548 3356 Owner: Anthony Ashplant, Group Legal & Compliance Director Contents Table of Contents Contents 1 1. OVERVIEW 3 Structure 3 Why M&G has a Code of Ethics 3 1. 3 How the Code applies to you 3 1. 4 Confirmation of understanding 4 1. 5 General  other policies 4 1. 6 Definitions Employee 5 Beneficial Interest 5 Code of Market Conduct 5 Connected Person 5 Equities Investment Professional 6 Security 6 2. PERSONAL ACCOUNT DEALING 7 General 7 What constitutes a personal account deal? 7 What you have to consider before undertaking a personal account deal 7 What you need to do when undertaking a personal account deal 8 All Employees and Connected Persons other than Equity Investment Professionals 8 All Equity Investment Professionals 8 What you have to do once you have completed your personal account deal 9 3. SECURITIES REPORTING 10 General 10 Initial Statement of Investments Held 10 Quarterly Statement of Investments 10 Additional requirement for Equity Dealers and Fund Managers of US- based Clients registered as a CF30 with the FCA 11 4. PERSONAL ASSOCIATIONS 12 General 12 Guidelines 12 Criteria 12 What to do 12 5. GIFTS & HOSPITALITY 13 6. ADMINISTRATION 32 Controls 32 Records 32 1 Table 1 - Financial instruments and their reporting requirements 20 NB  Spread betting on Financial Instruments is strictly prohibited 22 Appendix 1: 25 Appendix 2: 27 Personal Association Form 27 Version Control 28 2 1. OVERVIEW Structure The M&G Code of Ethics (
